EXHIBIT 10.53 AMENDMENT NO. 6 TO THE CONTRACT FOR LAUNCH SERVICES NO. IS-10-008 BETWEEN IRIDIUM SATELLITE LLC AND SPACE EXPLORATION TECHNOLOGIES CORP. *** Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Iridium & Space Exploration Technologies Corp. Proprietary Information PREAMBLE This Amendment No. 6 (the “Amendment”) to the Contract for Launch Services No. IS-10-008, signed on March 19, 2010 between Iridium Satellite LLC and Space Exploration Technologies Corp. (the “Contract”) is entered into on this 2nd day of November, 2015, by and between Iridium Satellite LLC, a limited liability company organized and existing under the laws of Delaware, having its office at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (“Customer”) and Space Exploration Technologies Corp., a Delaware corporation, having its office at 1 Rocket Road, Hawthorne, CA 90250 (“Contractor”). RECITALS WHEREAS, Customer and Contractor have engaged in discussions relating to changes each would like to incorporate in the Contract reflecting adjustments to the Launch Schedule and certain recurring Milestones. NOW, THEREFORE, in consideration of the foregoing, the agreements contained herein, the payments to be made by Customer to Contractor under the Contract and other good and valid consideration, the receipt and adequacy of which are hereby expressly acknowledged, and intending to be legally bound, the Parties agree as follows: Article 1:Capitalized terms used but not defined in this Amendment shall have the meanings ascribed thereto in the Contract. Article 2:Section 16.1.1 of the Contract is hereby modified by (i) deleting the words “[***] months [***] to be provided under this Contract” immediately following the text “not later than” in the second line and (ii) inserting the date “[***]” in place thereof. Article 3:Exhibit B of the Contract is hereby deleted and replaced in its entirety by the Exhibit B attached hereto. Article 4:Table C.1 set forth in Exhibit C is hereby by modified by (i) deleting the Milestone titled [***] and (ii) inserting the following Milestones in place thereof. Milestone Milestone Due Date Milestone Payment (US$) [***] [***] $[***] [***] [***] $[***] *** Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
